IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                          NO. WR-85,166-01


                                IN RE RICHARD LOPEZ, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
           CAUSE NO. 09-04380-CRF-361-A IN THE 361ST DISTRICT COURT
                            FROM BRAZOS COUNTY


        Per curiam.

                                                ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator filed an application for a writ of habeas corpus in

the 361st District Court of Brazos County on January 22, 2014. More than 180 days has passed since

the filing. See TEX . R. APP . P. 73.4(b)(5).

        Respondent, the District Clerk of Brazos County, is ordered to file a response, which may

be made by submitting the record on such habeas corpus application, submitting proof of the date

of receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Brazos County. This application for leave to file a writ of
                                                                                              2

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: June 29, 2016
Do not publish